Citation Nr: 0215170	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for fracture of the 
right clavicle.

2.  Entitlement to service connection for herniated nucleus 
pulposus (HNP) of the cervical spine at C-5 and C-6 (claimed 
as nerve damage to the right arm).

3.  Entitlement to service connection for deviated nasal 
septum, status post septorhinoplasty, secondary to service-
connected impairment of the left knee.

4.  Entitlement to an increased evaluation for service-
connected impairment of the right (major) clavicle or 
scapula, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1991 to May 
1993, and from April 1995 to August 1995.  The veteran also 
had Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, wherein the RO determined that 
veteran's service-connected impairment of the right (major) 
clavicle or scapula warranted an increased evaluation of 20 
percent, and which denied the veteran's claims of entitlement 
to service connection for herniated cervical spine at C-5 and 
C-6 (claimed as nerve damage to the right arm) and for 
fracture of the clavicle.

This matter also arises from a June 2000 rating action of the 
RO wherein the veteran's claim of deviated nasal septum, 
status post septorhinoplasty, secondary to service-connected 
impairment of the left knee was denied.  The veteran filed 
timely notices of disagreement and perfected substantive 
appeals.

In August 2002, the veteran provided oral testimony before 
the undersigned Member of the Board, sitting at the RO in 
Fort Harrison, Montana, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  It has not been shown that the veteran has a fracture of 
the right clavicle that is causally related to service.

2.  A HNP of the cervical spine at C-5 and C-6 was not shown 
in active, and the competent, probative medical evidence of 
record establishes no link to service of any post service 
herniated cervical spine at C-5 and C-6.

3.  A deviated nasal septum was not shown in active service, 
and the competent evidence does not link the post service 
disorder to active service or service-connected disability.

4.  The veteran's right shoulder has motion beyond midway 
between the side and shoulder level, even when considering 
the effects of pain.  


CONCLUSIONS OF LAW

1.  A fracture of the right clavicle was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303  (2001).

2.  A HNP of the cervical spine at C-5 and C-6 was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303  
(2001).

3.  A deviated nasal septum, status post septorhinoplasty, 
was not incurred in or aggravated by military service; nor is 
it proximately due to, the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2001).

4.  The schedular criteria for an evaluation in excess of 20 
percent for impairment of the right clavicle/scapula have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

I. Fractured Right Clavicle

A review of the veteran's service medical records shows that 
progress notes dated in November 1986, reveal that the 
veteran sustained abrasions of the sternum in a motor vehicle 
accident.  There was no evidence of a fracture of the 
clavicle.

A summary of care report dated in June 1990, reveals that the 
veteran dislocated his right shoulder.  There was no evidence 
of a fracture of the clavicle.

A report of medical history dated in August 1993, and 
conducted in conjunction with the veteran's enlistment into 
the U.S. Army Reserve, shows that upon clinical evaluation, 
his spine and other musculoskeletal systems were normal.  The 
accompanying report of medical history, also dated in August 
1993, and completed by the veteran in conjunction with his 
enlistment into the U.S. Army Reserve, shows that he 
indicated that the only broken bones he had ever sustained 
was a broken right foot.  There was no mention of a fractured 
clavicle.

A service medical record dated in January 1995, reveals that 
the veteran reported a subjective history of bilateral 
shoulder pain.  The assessment was bilateral shoulder pain, 
left consistent with contusion, right old acromioclavicular 
joint injury.  X-rays were negative.

A VA examination report dated in November 1995, shows that 
the veteran did not report symptoms associated with a 
fracture of the right clavicle, nor were there objective 
clinical findings, or treatment referable to the right 
clavicle. 

A VA outpatient treatment record dated in February 1999, 
shows that the veteran reported that he had sustained a right 
clavicle and right scapula fracture during his period of 
active service.  He stated that these fractures were incurred 
at the time of his shoulder injury (separation of the 
acromioclavicular joint).  X-ray studies were interpreted as 
showing an old distal clavicle fracture. 

A VA radiological study accomplished in April 1999 reveals 
that there was a deformity of the distal right clavicle due 
to old trauma.  There was no evidence of acute fracture, 
dislocation, or bony degenerative process.  The scapula 
appeared to be intact and unremarkable.

A private examination report dated in October 2000 shows that 
evaluation of the upper extremities reveals that the veteran 
had flattening of the right trapezius muscle when viewed from 
behind.  He had an obvious elevation of the right lateral 
clavicle indicating disruption of the right acromioclavicular 
joint.  X-rays of the right shoulder revealed an obvious 
dislocated right acromioclavicular joint with osteophyte 
formation about the lateral right clavicle.  The shoulder 
joint appeared normal.  The diagnosis, in pertinent part, was 
dislocated right acromioclavicular joint with secondary 
degenerative arthritic changes.

During his testimony before the Board in August 2002, the 
veteran indicated that he fractured his clavicle during his 
period of active service, in the same incident wherein he 
separated his acromioclavicular joint and hurt his cervical 
spine.  He reported that initially his shoulder was 
misdiagnosed, but that he was later found to have a right 
scapular fracture and an acromioclavicular separation.  He 
added that subsequent to service, he experienced no other 
work injuries, and that his employment had been primarily 
sedentary, working on electronics and selling boat parts.

II. HNP of the Cervical Spine

A review of the veteran's service medical records shows that 
progress notes dated in November 1986, reveal that pursuant 
to a motor vehicle accident, X-rays of the veteran's cervical 
spine were taken and were within normal limits.  C1-C6 had 
satisfactory position and alignment without abnormality.

The report of medical history dated in August 1993, and 
conducted in conjunction with the veteran's enlistment into 
the U.S. Army Reserve, shows that upon clinical evaluation, 
his spine and other musculoskeletal systems were normal.  The 
accompanying report of medical history, also dated in August 
1993, and completed by the veteran in conjunction with his 
enlistment into the U.S. Army Reserve, shows that he 
indicated he had never had painful or "trick" shoulder or 
recurrent back pain.  There was no mention of a cervical 
spine disorder.

A VA medical record dated in April 1999, shows that the 
veteran reported injuring his neck after falling 
approximately a six foot drop in 1995, into a drainage ditch 
during service.  He stated that he injured his neck with this 
fall, and that he had neck pain ever since then, limiting his 
range of motion.  He described pain with any rotation of his 
neck, which would radiate down into his right arm.  He denied 
any injuries since this accident.  The impression, in 
pertinent part, was chronic neck pain since AIT injury.  The 
examination was said to be consistent with pain and limited 
range of notion.  CT scan was consistent with herniated disc 
at C4-C5.

A VA electromyogram (EMG) study conducted in April 1999, 
determined that there was no evidence of active or chronic 
denervation of any muscle of the right upper extremity, 
shoulder girdle or cervical paraspinous musculature.  It was 
reported that the findings did not categorically exclude the 
possibility of a cervical radicular injury. 

A magnetic resonance imaging (MRI) performed in spring 1999 
was reported to reveal big herniated disc fragment C5-C6 on 
the right.

VA outpatient treatment records dated in February 2000, show 
that a radiographic study of the cervical spine was negative 
for fractures and for disc space narrowing. Physical 
examination revealed full of neck motion with ease.  

VA outpatient treatment record dated in March 2000 noted that 
the veteran had cervical spondylosis with chronic neck pain.  
No clinical findings or treatment were indicated. 

A VA examination report dated in October 2000, shows that the 
veteran, in pertinent part, reported that he sustained 
injuries to his neck during training for the Army.  He 
indicated that he was discharged from the Army in 1995 
because of an inability to perform his duties with regard to 
residual from his injuries.  He reported chronic pain in his 
neck and shoulder, which would limit the use of his arms, 
especially his right arm.  He had difficulty flexing and 
rotating his head.  He had numbness in his left hand and 
forearm, which was a constant problem in the fourth and fifth 
digits, and that was in the ulnar distribution.  In addition, 
his right arm was always tingling.  It would always feel 
weak, although the tingling and weakness would vary in 
severity.  He could not use his arms very effectively, 
especially his right arm.  X-rays showed early degenerative 
changes in the cervical spine at one level.  An MRI scan 
showed a right C5/6 disc herniation.  He was seeing a 
neurosurgeon for evaluation of his cervical disc herniation, 
and he recommended that he have surgery, but that was not yet 
scheduled.  The impression, in pertinent part, was previous 
injuries to the neck, with a known C5/6 herniated disc on the 
right.  He had significant loss of function of the right 
upper extremity, which were out of proportion to his physical 
findings and radiographic picture.  A reported prior 
electromyograph study was said to be normal.

A private orthopedic evaluation report dated in October 2000, 
shows that the veteran reported injuring his right shoulder 
and neck when he fell into a drainage ditch in 1995, and that 
he had neck pain ever since.  An MRI of the cervical spine 
conducted in June 1999, was referenced and was said to have 
shown herniated nucleus pulposus of C5-6.

The veteran was said to be somewhat of a poor communicator.  
He seemed to demonstrate behavior patterns that were beyond 
what one would expect with his injuries.  He sat with his 
right arm in his lap and stated that he could not move it.  
He turned his body left and right demonstrating his 
"inability" to move his cervical spine.  He had a rather 
exaggerated limp complaining of pain in the left knee.  He 
had difficulty advising of his dates of active duty.  He 
apparently lived by himself, but he stated that his mother 
lived close by and "takes care of him".

Physical examination of the cervical spine revealed rotation 
was 45 degrees, left equaled right.  Tilt was 5 degrees, left 
equaled right.  He demonstrated zero extension.  This was 
thought to be non-physiologic.  Flexion was only 75 percent 
of normal.  These measurements were done with goniometer.  
Range of motion was thought to be limited by pain.  X-rays of 
the cervical spine demonstrated straightening in the lateral 
projection.  There was some narrowing at the C5-6 level with 
early posterior osteophyte formation.  Cervical X-ray showed 
sclerosis at the C5-6 uncovertebral joints, more on the left.  
The diagnosis, in pertinent part, was degenerative disc 
disease at C5-6.  Degenerative arthritis at the uncovertebral 
joints at C5-6.  C & P files indicated "herniated nucleus 
pulpous" at C5-6. (June 23, 1999 is the date of the report).

The examiner remarked that while the veteran appeared to 
demonstrate subjective hyper-activity and magnification of 
symptoms, it was felt that he had true objective findings to 
demonstrate significant injury and symptomatology.  Diagnoses 
were given above.  It was thought that his neck condition was 
separate from his right shoulder condition.  Upon examination 
and X-rays, these appeared to be two totally separate things.  
There may have been some confusion because he also complained 
of right posterior trapezius pain, which was radiating from 
the neck.  He would call this "shoulder", and would refer to 
his AC joint problem as "shoulder".  So this was somewhat 
confusing, but these are two totally separate problems.  
There was no evidence of radiculopathy or nerve root 
irritation as indicated by electrodiagnostic studies of April 
1999.

A VA examination report dated in January 2001, shows that the 
veteran reported that he injured his neck 1995 while on 
active duty during basic training doing bayonet exercises 
when suffering a blow to the head and neck.  He reported that 
he injured his neck a second time, also in basic training, 
doing an obstacle course while crawling under wire.  He 
reported that both incidents caused severe neck pain.  He 
indicated that he was evaluated and had examination of the 
shoulders mostly and not the neck.  Physical examination 
revealed an impression of reported service related neck 
injury with evidence on MRI of C5-C6 herniated disk.  The 
examiner noted that the examination did not correlate with 
MRI findings.  The veteran had much more diffuse weakness and 
paresthesia complaints than his MRI would have suggested.  
The finding was suspect for trying to manipulate the 
examiner.  Review of the records also indicated that a former 
examiner had a similar experience in October 2000, when he 
examined this patient.  The examiner concluded that, all 
things considered, after reviewing all medical records, he 
believed that the veteran had significant herniated disk C5-
C6 with chronic pain, but no motor/sensory/reflex 
abnormalities.  He did not see any objective evidence of 
further complications nor did he see any medical records 
indicating this type of injury happened while on active duty.

During his testimony before the Board in August 2002, the 
veteran indicated that he injured his neck during basic 
training while on active duty, doing bayonet exercises when 
suffering a blow to the head and neck.  He added that he 
injured his neck a second time, also in basic training, doing 
an obstacle course while crawling under wire.  He reported 
that both incidents caused severe neck pain.    He added that 
subsequent to service, he experienced no other work injuries, 
and that his employment had been primarily sedentary, working 
on electronics and selling boat parts.  The veteran also 
added that his cervical spine disability derives from the 
same injury as his right clavicle or scapula injury which was 
manifested during his period of active service.




III. Deviated Nasal Septum

Service medical records are entirely silent for complaints, 
objective clinical findings, or treatment referable to a 
nasal fracture requiring septorhinoplasty during the 
veteran's period of active service. 

Subsequent to service, a VA outpatient treatment record dated 
in October 1999, shows the veteran's endorsement that he 
injured his nose about one month earlier when he had tripped 
and fallen into a bowling ball rack.  Physical examination 
revealed a deformity of the nose with tender swelling at the 
cartilage bone junction. The septum was deviated to the left.  
X-rays revealed an interpretation showing normal findings 
without evidence of fracture.  

An uncomplicated septorhinoplasty was accomplished in 
December 1999.  No mention was made regarding the left knee.

The veteran filed a claim for secondary service connection 
for a deviated nasal septum in April 2000.  A VA outpatient 
treatment record dated in April 2000, shows that the veteran 
reported that he stepped off a ledge at a bowling alley in 
the dark, landing on his left knee which failed to support 
him.  He then fell forward, landing on his face and injuring 
his nose. 

A VA examination report dated in October 2000 shows that the 
veteran reported that his service-connected knee would give 
out, and that he sustained a nasal fracture as a result of a 
fall from his left knee giving out.  The examiner concluded 
that the veteran reported that he sustained a nasal fracture 
as a result of a fall from his left knee giving out.  
However, he opined that he did not find any evidence of 
instability in the left knee, nor was there any evidence of 
abnormality on recent left knee films.

A VA orthopedic examination report, also dated in October 
2000, reveals that the veteran reported pain in the left 
suprapatella area of the left knee.  During active extension, 
he had a very large "snap" in the subpatella-femoral area.  
The examiner opined that this demonstrated a fairly 
significant patello-femoral chondromalacia with a fairly 
large defect.  Collateral and cruciate ligaments were intact.  
There was no effusion, and McMurray and Lachman's tests were 
negative.  The diagnosis was significant patello-femoral 
arthritis of the left knee.

During his testimony before the Board in August 2002, the 
veteran indicated that he was going down a little bit of 
steps and his left knee completely gave out causing him to 
fall and to break his nose.  He indicated that he could not 
recall the date of the accident.

Service connection is in effect for impairment of the left 
knee, evaluated as 
10 percent disabling from August 1995.  

IV. Right Clavicle/Scapula

A VA outpatient treatment record dated in February 1999, 
shows that the veteran reported increasing pain and spasm 
involving the right trapezius area.  Physical examination 
revealed spasm of the trapezius; a significant step-off 2-
centimeter (cm) medial to the distal head of the right 
clavicle was noted.  Flexion was to 120 degrees, and 
abduction was to 170 degrees.  Muscle strength was judged to 
be normal, and the shoulder joint was stable.  X-rays 
revealed an old distal clavicle fracture.

A VA examination report dated in April 1999, shows that the 
veteran reported pain along the anterior shoulder joint, 
along the lateral shoulder joint, and along the scapula.  
Guarding of the right shoulder was noted.  Physical 
examination revealed no visible atrophy of the right 
shoulder.  Tenderness on palpation was evident. Reported pain 
was noted with forward flexion to 90 degrees.  He was able to 
extend fully.  He reported pain at 90 degrees of abduction.  

Neurological examination of the upper extremities reflected 
normal findings.  X-ray study showed a deformity of the 
distal right clavicle due to old trauma.  There was no 
evidence of acute fracture, dislocation, or bony degenerative 
process.  The examiner observed that this study did not 
reflect any significant change from the prior examination in 
November 1995.  The scapula appeared to be intact and 
unremarkable.

A VA examination report dated in October 2000, showed that 
physical examination of the right shoulder revealed abduction 
to 110 degrees with extreme pain, forward flexion of 110 
degrees with extreme pain, external rotation of 75 degrees 
with extreme pain, and internal rotation of 60 degrees with 
extreme pain.  The veteran was noted to keep his right arm 
hanging flaccidly at the right side.

A VA orthopedic examination report dated in October 2000 
shows that it was indicated that the veteran had 
"demonstrate[s] behavior patterns that are beyond what one 
would expect with his injuries. . . . There seems to be 
somewhat of a subjective overlay to his physical problems."  
Physical examination revealed a flattening of the right 
trapezius muscle when viewed from behind.  Right lateral 
clavicle was elevated. The examiner indicated that the 
veteran refused abduction or forward flexion of his right 
arm, although when raised up, he could hold it to some 
degree.  The examiner continued that it was interesting that 
there was no atrophy of the right biceps of the right forearm 
compared to the left, which one would have normally expected 
if one were not using his right arm at all.  The examiner 
observed that an accurate assessment of range of motion was 
not obtainable due to lack of cooperation by the veteran.  An 
attempt to demonstrate muscular weakness was equivocal, due 
to the exaggeration by the patient.  X-rays showed a 
dislocated right acromioclavicular joint with osteophyte 
formation about the lateral right clavicle.  The shoulder 
joint, per se, appeared normal. 

Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).

A veteran will be considered to have been in sound condition 
when examined,  accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2001); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The CAVC has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected impairment of the right 
(major) clavicle/scapula is currently rated as 20 percent 
disabling pursuant to Diagnostic Codes 5201 and 5203 which 
provided the rating criteria for limitation of motion of the 
arm, and for impairment of the clavicle or scapula, 
respectively.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is 
warranted where the motion of either the major or minor arm 
is limited to the shoulder level.  A 30 percent evaluation is 
warranted where the motion of the major arm is limited to the 
area midway between the side and shoulder level.  The maximum 
40 percent evaluation is warranted where the motion of the 
major arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula with nonunion and with loose movement is assigned 
the maximum 20 percent disability rating. A 20 percent 
disability rating is also warranted under this diagnostic 
code provision where there is dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).  

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center in Fort Harrison, Montana, and the VA Medical Center 
in Denver, Colorado, and the VA Medical Center in Salt Lake 
City, Utah.  The veteran had also indicated treatment by JRB, 
MD; GWK, MD; and GDC, MD.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment and examination reports identified 
by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA in the June 2001 Supplemental Statement of the Case, 
which advised him of the evidence required to establish 
entitlement, and indicating what additional evidence was 
required to be submitted in support of his claims.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities as well as those of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a Statement of the Case, a Supplemental 
Statement of the Case, and associated correspondence.  In 
this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  He testified at a 
hearing in Fort Harrison, Montana, over which the undersigned 
Board Member presided in August 2002.

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claims.  As noted above, the RO has notified the veteran of 
the VCAA, with such notification resulting in additional 
evidence.

Thus, although the RO did not apply the new regulations that 
implement VCAA, there is no useful purpose in remanding the 
matter for any other development of the issues.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


I. Fractured Right Clavicle

As discussed above, a veteran is entitled to service 
connection for a disorder present in service unless the 
disorder was noted in an examination report at the time of 
entrance into service, or clear and unmistakable evidence 
shows that the veteran's disorder preexisted service and was 
not aggravated by it.  See Junstrom v. Brown, 6 Vet. App. 
264, 266 (1994); see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 486 (1991).

As the veteran's service medical records are silent as to a 
history of a fractured right clavicle prior to his entrance 
into service, he is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1132 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced a fractured 
right clavicle either prior to or during service.

Subsequent to service, in February 1999, the veteran reported 
that he had sustained a right clavicle and right scapula 
fracture during his period of active service, at the time of 
his shoulder injury (separation of the acromioclavicular 
joint).  X-ray studies were interpreted as showing an old 
distal clavicle fracture.  However, there was no attribution 
by a competent authority that the interpreted "old" distal 
clavicle fracture was incurred during the veteran's period of 
active service.  Moreover, this finding was not later 
confirmed or continued on subsequent examinations or testing.  

Rather, the April 1999, radiological studies and examination 
in October 2000 were negative for a fracture of the right 
clavicle that was a result of the veteran's period of active 
service.  

The Board is aware of the August 2002 hearing testimony, 
wherein the veteran 
asserted that he fractured his right clavicle during his 
period of active service, in the same incident wherein he 
separated his acromioclavicular joint and hurt his cervical 
spine, and that his shoulder was initially misdiagnosed, but 
that he was later found to have a right scapular fracture and 
an acromioclavicular separation.  However, he has provided no 
evidence to substantiate that his right clavicle was actually 
fractured during service or that there was a misdiagnosis of 
an injury during service that was later deemed to have been a 
fracture of the right clavicle.  In the absence of supporting 
evidence, the veteran's self-report linking the current 
disability to service is not competent medical evidence.  As 
a layperson, the veteran has not shown that he is qualified 
to render medical opinions regarding matters, such as 
diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In the case at hand, as discussed above, there is no evidence 
during service that the veteran sustained a right clavicle 
fracture; thus, it cannot be concluded that a fracture was 
demonstrated during service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

The Board is also not competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran fractured his right clavicle during his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is the Board's duty to determine the credibility 
and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

As noted above, the early 1999 radiographic report seems to 
support the veteran's claim of a fracture.  Nevertheless, the 
Board finds that this one indication is outweighed by other 
evidence that does not show a fracture.  Importantly, medical 
evidence on various occasions does not subsequently affirm 
the presence of a fracture.  Given the absence of 
contemporaneous findings of a fracture during service as well 
as the weight of the post-service evidence not showing a 
fracture, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
fracture of the right clavicle is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a fractured right 
clavicle.  See Gilbert, 1 Vet. App. at 53.

II. HNP of the Cervical Spine

In this case, the veteran's service medical records are 
entirely silent as to his having a herniated disc of the 
cervical spine either prior to or during service.

Subsequent to service, during outpatient treatment in April 
1999, the veteran reported injuring his neck after falling 
approximately six feet into a drainage ditch during service.  
He stated that he injured his neck with this fall, and that 
he had neck pain ever since.  In favor of the claim, the 
impression, in pertinent part, was chronic neck pain since 
AIT injury, with a CT scan consistent with a herniated disc 
at C4-C5.  Radiological studies and outpatient treatment 
records dated from April 1999 to March 2000, confirmed that 
the veteran had current symptoms associated with a herniated 
disc of the cervical spine.

The two October 2000 and the January 2001 examination reports 
showed that the veteran again reported he had sustained 
injuries to his neck in training during his period of active 
service, and that he has had residuals therefrom ever since.  
The impressions suggested previous injuries to the neck, with 
a known C5-C6 herniated disc on the right.  It was noted that 
the veteran was somewhat of a poor communicator, and seemed 
to demonstrate behavior patterns that were beyond what one 
would expect with his injuries.

The Board recognizes that the examiners in 2000 and April 
1999 are competent to enter a diagnosis regarding the cause 
of the veteran's current herniated cervical spine.  However, 
the references have been to an old injury and not 
specifically to the veteran's period of active service.   
Additionally, the examiner's opinions pertinent to an old 
injury are based on the history provided by the veteran.  
There is no indication that any doctor had personal knowledge 
of the inservice events or has referred to a particular 
service medical record.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  The CAVC has held that where a physician 
has given no supporting evidence for his conclusion, such is 
of limited probative value.  Bloom v. West, 12 Vet. App. 185 
(1999).  Accordingly, the Board places little value on these 
conclusions.  

Comparatively, the VA examiner in January 2001 specifically 
referred to records reviewed in formulating the final 
opinion.  That is, as opposed to the above examiners, the 
2001 examiner provided a rationale for the proffered opinion 
by citing to the fact that service (and other) medical 
records had been reviewed.  In reaching the conclusion, the 
examiner stated that the HNP was not supported by records 
that would link it to service.  The Board finds this 
evidence/opinion to be of high probative value based on its 
reference to prior records of the veteran along with an 
examination.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  

The Board is aware of the August 2002 hearing testimony, 
wherein the veteran asserted that he injured his neck during 
basic training while on active duty, doing bayonet exercises 
when suffering a blow to the head and neck; and that he also 
injured his neck in basic training doing an obstacle course 
while crawling under wire.  Nevertheless, as a layperson, he 
has not shown that he is qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

In the case at hand, as discussed above, the weight of the 
most competent and probative medical evidence does not show 
that the veteran sustained a herniated disc of the cervical 
spine as a result of service; thus, there is no nexus between 
a current disability and service.  Accordingly, the veteran's 
claim of entitlement to service connection for herniated 
nucleus pulposus of the cervical spine is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a herniated cervical 
spine.  See Gilbert, 1 Vet. App. at 53.

III. Deviated Nasal Septum

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a deviated nasal septum either prior to 
service or during his period of active service.  Clearly, the 
veteran's deviated nasal septum did not begin during service, 
nor does the veteran so contend.   

The veteran's primary contention is that his service-
connected left knee disability caused him to fall and 
resulted in his deviated nasal septum.  Subsequent to 
service, there is no record of symptoms associated with a 
deviated nasal septum until October 1999, wherein the 
veteran's outpatient treatment notes indicate that he had 
injured his nose about one month earlier when he had tripped 
and fallen into a bowling ball rack.  

Thereafter, in April 2000 and contemporaneous with his claim 
for monetary benefits, the veteran reported during VA 
treatment that he stepped off a ledge at a bowling alley in 
the dark, landing on his left knee which failed to support 
him, thus falling forward and injuring his nose.

In October 2000, he again reported that his service-connected 
knee would give out, and that he sustained a nasal fracture 
as a result of a fall from his left knee giving out.  
However, the examining physician opined that he did not find 
any evidence of instability in the left knee, nor was there 
any evidence of abnormality on recent left knee films.

The Court has indicated what supporting evidence is required 
for secondary service connection claims.  First, the veteran 
must submit supporting lay or medical evidence that his 
service-connected disability caused the intercurrent event 
that is alleged to have caused the disability at issue.  (The 
veteran, through his testimony and other statements, has done 
so in the instant claim).  Second, he must submit medical 
evidence that the intercurrent event caused the disability 
for which he claims secondary service-connection.  Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995).  That is, the second 
question goes to medical causation, and medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the requisite competent medical evidence to 
support his claim has not been provided.  The October 2000 VA 
examination specifically established that the examiner did 
not find any evidence of instability in the left knee, nor 
was there any evidence of abnormality on recent left knee 
films.  Although the Board has no reason to doubt the 
veteran's sincerity, the required medical evidence is not 
supportive of the claim.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current deviated 
nasal septum disability which can be associated with service 
or service-connected disability.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a deviated nasal 
septum, including as secondary to a service-connected 
disability.  See Gilbert, 1 Vet. App. at 53.



IV. Right Clavicle/Scapula

The veteran maintains that the 20 percent evaluation which 
has been assigned for the impairment of the right (major) 
clavicle or scapula does not accurately reflect the degree of 
disability that he currently experiences.

The veteran's service-connected right (major) clavicle or 
scapula is currently rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203, which provide 
the rating criteria for limitation of motion of the arm and 
for impairment of the clavicle or scapula, respectively.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).

After reviewing the record, and for the reasons and bases 
discussed below, the Board believes that the veteran's right 
clavicle or shoulder disorder is adequately compensated with 
a 20 percent disability rating.

Initially, the Board notes that the veteran is in receipt of 
the maximum rating available under Diagnostic Code 5203 of 20 
percent when there is nonunion of the scapula or clavicle 
with loose movement.  Therefore, the Board will consider 
whether the disability picture provides for a higher rating 
under Diagnostic Code 5201.   

In this regard, the Board notes the findings of the early 
1999 VA examiner, who found that the veteran could abduct to 
170 degrees and had 120 degrees of flexion in his right 
shoulder.  The later findings of the April 1999 VA examiner 
revealed that the veteran could abduct to 90 degrees and had 
90 degrees of flexion in his right shoulder.  The findings of 
the October 2000 VA examiner revealed abduction to 110 
degrees and flexion of 110 degrees.  The Board finds that the 
degree of limitation of motion demonstrated by the foregoing 
examinations more closely approximate the criteria for a 20 
percent disability rating under Diagnostic Code 5201, which 
calls for a 20 percent rating for motion in the arm that is 
limited to shoulder level in the either the major or minor 
extremity.  See 38 C.F.R. § 4.7; see also 38 C.F.R. § 4.71, 
Plate I, which demonstrates that 90 degrees of abduction is 
at the shoulder level.

The Board finds that the veteran's right scapula or clavicle 
disability does not warrant a greater evaluation under 
Diagnostic Code 5201 as there is no evidence of record that 
"actual" range of motion of the right arm is limited to 
midway between the side and shoulder level, nor is it limited 
to 25 degrees from the side.

The Board also recognizes that the "claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a [higher] rating ..."  VAOPGCPREC 9-98 (August 14, 
1998).  In light of the veteran's complaints of pain, the 
Board has considered whether the provisions of 38 C.F.R. §§ 
4.40 and 4.45 may provide a basis for an increased 
evaluation.  The Board notes that the October 2000 VA 
orthopedic examination report showed that the veteran had 
"demonstrate[d] behavior patterns that are beyond what one 
would expect with his injuries. . . . There seems to be 
somewhat of a subjective overlay to his physical problems."  
The examiner observed that an attempt to demonstrate muscular 
weakness was equivocal, due to the exaggeration by the 
patient.  Otherwise, there was noted a lack of atrophy, which 
the examiner, consistent with the regulation, observed one 
would expect in situation of disuse.  These findings are not 
supportive that additional disability results due to pain.   

Earlier examinations in 1999 found that pain was demonstrated 
at 90 degrees of flexion and abduction.  As discussed above, 
this degree of documented limitation of motion affected by 
pain is contemplated in the currently-assigned 20 percent 
rating.  

Therefore, the Board concludes that there is no competent 
evidence of record demonstrating that the veteran experiences 
additional functional loss due to pain, weakness, fatigue or 
incoordination.  Thus, the Board finds that the preponderance 
of the evidence is against an increased rating by way of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. 
App. at 207.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban, 6 Vet. App. at 261-62.  There is no 
competent evidence of separate and distinct symptomatology 
resulting from the veteran's right scapula or clavicle 
impairment as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.  Since both Diagnostic Codes 5201 and 5203 
involve motion, separate evaluations are not appropriate.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the scapula or clavicle.  However, there is no 
evidence that the veteran has ever been diagnosed with 
ankylosis of the shoulder.  Thus, 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 is not for application.  Additionally, 
there is no also evidence indicating that the veteran has any 
impairment in the humerus; thus, the Board finds that 38 
C.F.R. § 4.71a, Diagnostic Code 5202 does not apply.

Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Supplemental Statement of the Case dated in June 2001, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's impairment of the right clavicle 
or scapula.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2001).  The veteran has not identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  A 
review of the claims does not show that the veteran's 
impairment of the right clavicle or scapula has resulted in 
marked interference with employment or frequent periods of 
hospitalization.  The veteran testified that his employment 
had been primarily sedentary, working on electronics and 
selling boat parts, but there is no indication of marked 
interference with such employment.  

While the Board acknowledges the veteran has exhibited pain 
and limitation of motion, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.  

In short, the veteran's service-connected impairment of the 
right clavicle or scapula does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral of his case for 
consideration of the assignment of an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) (2001).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to service connection for fracture of the right 
clavicle is denied.

Entitlement to service connection for HNP of the cervical 
spine at C-5 and C-6 (claimed as nerve damage to the right 
arm) is denied.

Entitlement to service connection for deviated nasal septum, 
status post septorhinoplasty, secondary to service-connected 
impairment of the left knee is denied.

Entitlement to an increased evaluation for service-connected 
impairment of the right (major) clavicle or scapula is 
denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

